Gaynor, J. (dissenting):
I am still of the opinion expressed in my opinion when the case was here before that no cause of action was made out — if one be alleged (lio App. Div. 84, 87); and in addition it seems to me that substantial error was committed in the refusal of requests to charge. If the plaintiff is to be allowed to recover it must be on the cause alleged in the complaint. The prevailing opinion seems to hesitate on whether the case is to be considered as one of fraud or of duress in order to sustain the judgment. If the latter, what the law suffers to constitute duress is a very different question to what consti- • tutes fraud. The 3 per cent, dividend declared was a semi-annual dividend and not an annual one, as the prevailing opinion seems to state, and it seems to me that the facts are not fully stated. There was no concealment or mis-statement of any fact. Expressions of opinion by the defendants must not pass for fraudulent statements.
That the defendants were selfish is no reason for deciding against them. Political economy from Adam Smith down, and before him, is founded on selfishness, and not on generosity, or Christian charity. The case is a familiar one in the courts. A man who with a few others builds up a business by all of them working hard together dies, or becomes permanently incapacitated, and his widow or wife cannot understand why things should not go on the same and the fruits of effort be divided as theretofore, notwithstanding the loss of the efforts of her husband to the business.
The plaintiff got more than par for her stock. We all know of much better stocks which cannot be sold for anything near par to-day. She acted under the very best of advice, viz., that of her father, Judge Uaehr, in dealing with the defendants, and he was in no way deceived. He knew that the discontent of the defendants over their getting no more out of the earnings than a share pro rata to their shares of stock, although they were now doing all the work, would, in the nature of things, never subside, but. would continue and be a factor in the division of the profits.
Judgment and order affirmed, with costs.